DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
Regarding the scope of “wherein” clauses, examiner notes that the claim limitations of previous claims, and the instant claims, were/are considered as positively claimed.  Examiner’s rejection was based solely MPEP2111.04(I) that wherein clauses “raise a question as to the limiting effect of the language”; applicant has removed the question by removing the term “wherein”.  
Regarding claim 1, applicant provides support for the claim amendment requiring the pinion to have a hexagonal outer cross section.  
Applicant asserts Bell and Lee are “non-analogous art” to each other, citing MPEP2141.01(a) and in re Bigio; examiner notes that this refers to the prior art being analogous “to the claimed invention”.  Examiner and applicant agree that Bell is a door closer, analogous to applicant’s disclosed “door operator”.  Lee is related to Bell in the narrower scope of resiliently biased connectors engaging an exterior surface of an inserted pinion.  
Applicant asserts Lee is not “reasonably pertinent” to Bell, citing MPEP2141.01(a)(I) and in re ICON.  MPEP2141.01a(I) states “In evaluating the applicant's argument, the examiner should look to the teachings of the specification and the inferences that would reasonably have been drawn from the specification by a person of ordinary skill in the art as a guide to understanding the problem to be solved.”  Applicant’s disclosure is a door closer arm connected to a door closer damper using a polygonal pinion inserted into an opening of a body, the body having a spring biased connector mechanism engaging the exterior surface of the pinion.  Examiner notes that both Lee AND Bell disclose a pinion inserted into an opening of a body, the body having a spring biased connector mechanism engaging the exterior surface of the pinion, and therefore both are relevant to each other AND to the disclosure; Bell in particular discloses a spring biased connection in door closer arm connecting to a door closer damper.  Applicant asserts the connection method of the disclosure was “accomplished via a set screw”, examiner notes that the prior art of door closer arms connected to door closers is previously accomplished with spring biased connectors engaging the exterior surface of a polygonal pinion, as shown in Bell.  
Applicant asserts that the previous “wherein” clauses were not given patentable weight; examiner notes that the structures present in the claims are and were disclosed in the prior art, and were considered as positively claimed.  Examiner’s rejection was based solely MPEP2111.04(I) that wherein clauses “raise a question as to the limiting effect of the language”; applicant has removed the question by removing the term “wherein”.  
Applicant asserts the prior art does not disclose that the receiving groove of the resiliently biased connector is “extending laterally across a vertex of the hexagonal outer cross section”.  Applicant presented this issue in the AFCP of 5/13/2022 and examiner responded that this issue is not disclosed in the instant embodiment and applicant is improperly mixing embodiments.  Examiner notes that the claims as amended are now rejected under 112a.  
Applicant asserts Bell does not disclose a groove extending laterally; examiner notes that Bell discloses a resiliently biased ball, and has a reception groove sized and shaped appropriately to engage the ball.  
Applicant asserts Lee is “not analogous to the subject matter of Bell”.  Please see discussion above.  Applicant asserts “handle portion 10 of Lee does not constitute a pinion of a door closer”; examiner notes that part 10 of Lee is the tool, which has a stem inserted into the handle portion 20, which uses an identical connector to that elected and claimed by applicant.  Therefore, the inserted tool 10 of Lee is analogous to the inserted pinion of the door closer disclosed and of the door closer of Bell; the handle 20 of Lee is analogous to the armature with an insertion hole of the door closer disclosed and the armature of the door closer of Bell.  Applicant argues that the tool 10 has a circular outer cross section.  Examiner agrees, noting that Bell discloses a pinion with a polygonal outer cross section, and since these references are analogous to each other as well as the disclosure, as discussed above, examiner contends that the use of a different shape of cross section for the pinions disclosed and shown in the prior art, is considered an obvious change of shape.  Examiner notes that the tool 10 of Lee is non-rotatable within the handle 20 because of the elongated grooves sized to engage the pin of the connector, and therefore the use of a chamfered shape which is utilized to prevent rotation of the pinion within the body is an obvious change of shape to perform the same function that is already known in the art.  
In summary, examiner notes that the coupler elected by applicant (figure 6) is already known in the prior art, and already utilizes an elongated groove in the outer cross section of the inserted body/pinion.  Applicant does not amend to change the structure of the elected coupler, but only modifies the position of the receiving groove to a location not originally disclosed, and modifies the cross section of the pinion to a shape that does not allow rotation, while the prior art already prevents rotation.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove “extending laterally across a vertex of the hexagonal outer cross section” of claims 1 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes that applicant has not shown the location of the groove in the outer cross section of the elected embodiment, nor has applicant disclosed this feature in writing for the elected embodiment.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-9, 14, 16, 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant claims that the groove of both claims 1 and 8 extend laterally “across a vertex of the hexagonal outer cross section”.  Examiner notes that the hexagonal outer cross section is shown in the elected embodiment of figure 6, but does NOT positively show the location of the groove in relationship to the hexagonal outer cross section in the drawings.  Further, applicant’s disclosure only refers to “vertices” once, in [0055], which refers to “hexagonal cross-section of the pinion 602”, in embodiment F, figures 13-15, which applicant has NOT elected.  Further, since embodiment F does NOT utilize the pin claimed, it is impossible for applicant to assert these embodiments are related.  Applicant does not disclose the claimed feature “across a vertex of the hexagonal outer cross section”, and is improperly mixing embodiments by claiming this feature in combination with the elected pin of figure 6.  Applicant is suggested to remove “across a vertex of the hexagonal outer cross section” in order to resolve this rejection.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 14, 16, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0130500 Bell in view of 1028460 Henry, in further view of 5193419 Lee.  
Regarding claim 1, Bell discloses a door control assembly, comprising: 
a door control 120, comprising: a body (figures 8-10); and a pinion 134 rotatably mounted to the body 120 for rotation about a rotational axis, the pinion having a radially-outer periphery defining a polygonal outer cross section (having four surfaces, best shown in figures 23 and 24) and a groove 41 (between widest middle of the pinion 12’ and the bottom surface 14 figure 24) formed in the radially-outer periphery; and 

    PNG
    media_image1.png
    311
    581
    media_image1.png
    Greyscale
an armature assembly (figures 8-10, 20-21), comprising: an armature 32 rotationally coupled with the pinion 12’, the armature 32 including an opening 38 in which the pinion is received (figure 24); and 
a coupler 84 movably mounted to the armature 32 (figure 24) for movement between a coupling position and a decoupling position; 
wherein, with the coupler in the coupling position, the coupler projects into the recess and axially couples the armature and the pinion to prevent removal of the armature from the pinion [0055];
and wherein, with the coupler in the decoupling position, the coupler axially decouples the armature and the pinion to permit removal of the armature from the pinion [0055].
Bell discloses the use of a spring biased connector that engages the surface of the pinion at a radial angle.  Bell does not disclose that the pinion has a hexagonal shape with an elongated groove for a tangentially extending spring biased pin connector, and that the groove and pin of the pin connector is 
    PNG
    media_image2.png
    382
    306
    media_image2.png
    Greyscale
at a vertex of the hexagonal shape.  
Henry discloses a very old and well known door check, which utilizes a body 7 and armature 4, the pinion 6 of the body having a hexagonal shape, therefore the armature connects to the pinion with a hexagonal hole 8.  Henry also discloses using an elongated connector 11 extending along a length of the pinion at a vertex of the sides of the hexagon, shown in figure 4.   


    PNG
    media_image3.png
    334
    456
    media_image3.png
    Greyscale
Lee discloses a pinion 10, the pinion having a radially-outer periphery and a groove 11 formed in the radially-outer periphery (figure 2) and extending laterally across the outer cross section in a manner that prevents rotation of the pinion 10 (see figures 3, 5, 6, for structure of the groove 11); and 
an armature assembly 21, comprising: an armature rotationally coupled with the pinion (using the structure disclosed by applicant), the armature including an opening 201 in which the pinion 10 is received (figure 2); and 
a pin 300 movably mounted to the armature for movement between a coupling position (figure 2) and a decoupling position (figure 3), wherein the pin 300 includes a first portion 30 positioned within the armature and a second portion 31 extending outside of the armature (figure 2); 

    PNG
    media_image4.png
    615
    758
    media_image4.png
    Greyscale
with the pin 300 in the coupling position (figure 2), the first portion 30 of the pin is positioned in the groove 11 and axially couples the armature 21 and the pinion 10 and prevents removal of the armature from the pinion; and 
with the pin in the decoupling position (figure 3), the first portion of the pin is removed from the groove to axially decouple the armature and the pinion and permit removal of the armature from the pinion (figure 3); and 
a manually-exerted force applied to the second portion of the pin 31 extending outside of the armature manually moves the pin from the coupling position to the decoupling position (as shown in figures 2-3).
Examiner contends the term “armature” is a generic term for the body holding the pin of Lee.  Lee discloses that the pin retains the pinion along the axis of the pinion (telescopically holding, column 1, line 60), within a hole 24 or 201.  Lee discloses this method of connection is “very convenient” (column 3, line 30) and is applicable to “any other tool” (column 3, line 14).

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a hexagonal cross section of the pinion of Bell, as Bell discloses multiple different cross sectional shapes for a non-rotational connection (“no slippage” [0045]).  Examiner notes that Bell discloses the pinion using four sides in figure 13, as well as multiple splines in figure 17, in order to achieve the same purpose.  Examiner contends that Henry discloses an old and well known shape of six sides of the pinion, and does so for an identical purpose (in order for the rotation of the armature to force the closer to dampen the movement).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an elongated connector along the vertex of the hexagonal pinion, as suggested in Henry, as this is an old and well known orientation and general structure of the connector as old and well known in the art.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the old and well known connector of Lee in place of the known spring biased connector of Bell, in the location as suggested by Henry, as these are equivalent spring biased connectors for elongated articles inserted within a body, and both engage the surface of the inserted body.  Examiner contends that the door closer art already discloses a spring biased connector mounted in the armature to engage the external surface of a polygonal pinion (Bell); the door closer art already discloses an elongated connector that is oriented with the vertex of a hexagonal pinion (Henry); and the narrower art of spring biased connectors used in Bell have old and well known alternatives (Lee).  Therefore, examiner contends that not only is the connector disclosed by application is well known in Lee, the orientation of the connector is old and well known as shown in Henry, and the use of spring biased connectors of armatures with pinions are old and well known in door closers as shown in Bell.  


Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 2, Bell as modified discloses the assembly of claim 1, further comprising a biasing member (spring 82 in Bell, 40 in Lee) that biases the pin (generic coupler in Bell, specific pin of Lee) toward the coupling position.  

Regarding claim 7, Bell as modified discloses the assembly of claim 1, wherein the armature includes a cavity 38,  the first portion of the pin (spring biased connector in Bell, specific embodiment of “pin” shown in Lee) comprises a shaft within the cavity (shaft 30 of Lee);
with the pin in the coupling position (figure 2 of Lee), the shaft 30 of the pin projects into the groove 11 to axially couple the armature and the pinion to prevent removal of the armature from the pinion (“telescopically held”); and wherein the second portion of the pin 31 extends from the cavity (figure 2) such that the manually exerted force applied to the second portion manually moves the coupler from the coupling position to the decoupling position without requiring the use of a tool (the coupling position has the cylinder 31 projecting from the armature and is capable of being engaged directly by a user).  

Regarding claim 25, Bell as modified discloses the assembly of claim 1, wherein the second portion of the pin (specific embodiment of spring biased connector shown in Lee) comprises a head 32 (figures 2 and 3) having a curved outer surface (chamfered edge) for application of the manually exerted force (“cap 32 is depressed” column 2 line 63 of Lee).  

Regarding claim 8, 
Bell discloses a door control assembly, comprising a pinion 12’ having a polygonal outer cross section and a groove 41 across an outer cross section; 
an armature assembly configured for use with a door control comprising a pinion having an outer cross-section, the armature assembly comprising: 
an armature (figures 8-10, 20-21) including a first end portion 32 and an opposite second end portion (attached to the door or door frame); 
an opening 38 defined in the first end portion 32 of the armature, the opening having an inner cross-section corresponding to the outer cross-section (of pinion 12’) such that the opening is operable to receive the pinion to rotationally couple the armature with the pinion (as shown in figure 24); and 
a coupler 84 movably mounted to the first end portion 32 of the armature for movement between a coupling position and a decoupling position (expanding or contracting the spring); 
wherein with the coupler in the coupling position, the coupler projects into the opening to axially couple the armature with the pinion to prevent removal of the armature from the pinion [0055]; and 
wherein with the coupler in the decoupling position, to axially couple the armature with the pinion [0055].  
Bell discloses the use of a spring biased connector that engages the surface of the pinion at a radial angle.  Bell does not disclose that the pinion has a hexagonal shape with an elongated groove for a tangentially extending spring biased pin connector, and that the groove and pin of the pin connector is at a vertex of the hexagonal shape.  

Henry discloses a very old and well known door check, which utilizes a body 7 and armature 4, the pinion 6 of the body having a hexagonal shape, therefore the armature connects to the pinion with a hexagonal hole 8.  Henry also discloses using an elongated connector 11 extending along a length of the pinion at a vertex of the sides of the hexagon, shown in figure 4.   

Lee discloses a pinion 10 having an outer cross-section and a laterally-extending groove 11 extending laterally across the outer cross-section, an armature 21; an opening 24 defined in the armature, the opening 24 having an inner cross-section corresponding to the outer cross-section of the pinion (figure 2) such that the opening is operable to receive the pinion to rotationally couple the armature with the pinion (as shown in figure 2); and 
a pin 300 movably mounted to the armature for movement between a coupling position and a decoupling position (see figures 2 and 3); 
with the pin in the coupling position (figure 2), a first portion 30 of the pin projects into the opening of the armature 21 and is positioned in the laterally-extending groove 11 of the pinion 10 and is operable to axially couple the armature with the pinion to prevent removal of the armature from the pinion (“telescopically holding” column 1, line 60); and 
with the pin in the decoupling position (figure 3), the first portion 30 of the pin is removed from the laterally-extending groove 11 of the pinion 10 inoperable to axially decouple the armature with from the pinion to permit removal of the armature from the pinion (moving linearly allows for removal of the pinion from the hole).

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a hexagonal cross section of the pinion of Bell, as Bell discloses multiple different cross sectional shapes for a non-rotational connection (“no slippage” [0045]).  Examiner notes that Bell discloses the pinion using four sides in figure 13, as well as multiple splines in figure 17, in order to achieve the same purpose.  Examiner contends that Henry discloses an old and well known shape of six sides of the pinion, and does so for an identical purpose (in order for the rotation of the armature to force the closer to dampen the movement).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an elongated connector along the vertex of the hexagonal pinion, as suggested in Henry, as this is an old and well known orientation and general structure of the connector as old and well known in the art.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the old and well known connector of Lee in place of the known spring biased connector of Bell, in the location as suggested by Henry, as these are equivalent spring biased connectors for elongated articles inserted within a body, and both engage the surface of the inserted body.  Examiner contends that the door closer art already discloses a spring biased connector mounted in the armature to engage the external surface of a polygonal pinion (Bell); the door closer art already discloses an elongated connector that is oriented with the vertex of a hexagonal pinion (Henry); and the narrower art of spring biased connectors used in Bell have old and well known alternatives (Lee).  Therefore, examiner contends that not only is the connector disclosed by application is well known in Lee, the orientation of the connector is old and well known as shown in Henry, and the use of spring biased connectors of armatures with pinions are old and well known in door closers as shown in Bell.  

Regarding claim 9, Bell as modified discloses the door control assembly of claim 8, the pin comprises an enlarged-diameter portion 30 and a reduced-diameter portion 31; with the pin in the coupling position (figure 2), the enlarged-diameter portion 30 projects into the opening and is positioned in the laterally-extending groove 11 of the pinion 10; and with the pin in the decoupling position (figure 3), the reduced-diameter portion 31 is aligned with the opening and is not positioned in the laterally-extending groove of the pinion (figure 3).

Regarding claim 14, Bell as modified discloses the door control assembly of claim 8, further comprising a biasing member (both Lee and Bell require a biasing member) that biases the pin toward the coupling position.

Regarding claim 16, Bell as modified discloses the door control assembly of claim 8, further comprising the door control 120 including the pinion (as taught in Bell); and the armature being selectively axially coupled with the pinion by the pin (as taught in both Bell and Lee).  

Regarding claim 21, Bell as modified discloses the door control assembly of claim 1, 
with the coupler [assumed to be “Pin”] (of Bell) in the coupling position (figure 2), the first portion of the pin projects into the laterally-extending groove to axially couple the armature and the pinion and prevent removal of the armature from the pinion (“telescopically holding”); and, with the pin in the decoupling position (figure 3), the second portion of the pin is removed from the laterally-extending groove of the pinion to axially decouple the armature from the pinion to permit removal of the armature from the pinion (allowing telescopic movement permits removal).

Regarding claim 22, Bell as modified discloses the door control assembly of claim 7, wherein the second portion of the coupler extending outside of the cavity of the armature comprises a head portion 32.

Regarding claim 23, Bell as modified discloses the door control assembly of claim 8, wherein the pin includes a second portion 31 extending outside of the armature; and a manually-exerted force applied to the second portion of the pin extending outside of the armature manually moves the pin from the coupling position to the decoupling position (device of Lee is capable of being engaged directly by a user so it is “very convenient”).

Regarding claim 24, Bell as modified discloses the door control assembly of claim 23, the armature includes a cavity (which holds the generic coupler); the first portion of the pin (of Lee) comprises a shaft 30 positioned within the cavity; with the pin in the coupling position (figure 2), the shaft of the pin is positioned in the groove of the pinion to axially couple the armature and the pinion to prevent removal of the armature from the pinion; and wherein the second portion 31 of the pin extends from the cavity such that the manually- exerted force applied to the second portion manually moves the coupler from the coupling position to the decoupling position without requiring the use of a tool.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677